          Case 6:19-mj-00146-KNM Document 8 Filed 09/09/19 Page 1 of 1 PageID #: 17

                                    UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF TEXAS
                                         TYLER DIVISION


UNITED STATES OF AMERICA                             §

V                                                    §           CASE NO. 6:19-MJ-00146-KNM

DAVID ALAN ROBERTS
                                                     §

                                              EXHIBIT LIST

K. NICOLE MITCHELL                           Mary Ann Cozby              Ken Hawk
Presiding Judge                              Government’s Attorney       Defendant’s Attorney
Hearing Date: 9/9/2019
                                                                         Courtroom Deputy: L. Hardwick
Gvt    Dft   Date        Marked   Admitted
No.    No.   Offered

1            9/9/19               9/9/19       Audio copy of complaint
2            9/9/19               9/9/19       Video copy of interview
